UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4928



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REBECCA CHRISTINE JORDAN LAYEL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CR-04-93)


Submitted:   July 21, 2006                 Decided:   August 14, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Camille M. Davidson, THE FULLER LAW FIRM, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Rebecca Christine Jordan Layel appeals her conviction and

sentence of 100 months’ imprisonment and three years’ supervised

release, following her guilty plea to conspiracy to possess with

intent to distribute in excess of fifty grams of cocaine base, in

violation of 21 U.S.C. §§ 841, 846 (2000).                      On appeal, Layel

asserts that ineffective assistance of counsel resulted in her plea

when   the    evidence    did    not    support     her   involvement        in   the

conspiracy.       As Layel acknowledges, her claim of ineffective

assistance of counsel must be brought in a collateral proceeding

under 28 U.S.C. § 2255 (2000), unless it conclusively appears from

the face of the record that her counsel was ineffective.                     United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.), cert. denied,

126 S. Ct. 1407 (2006).

             We   find   ample   evidence      on   the   face    of   the   record

supporting Layel’s guilt in the conspiracy, such that her guilty

plea does not appear to have been ill-advised.              During the Fed. R.

Crim. P. 11 hearing, Layel affirmed that she was, in fact, guilty

of   the   charged   conspiracy,       and   that   she   was    pleading    guilty

knowingly and voluntarily.         During her sentencing hearing, Layel

stipulated to the factual basis supporting her guilty plea and to

the facts as set forth in the presentence investigation report.

Layel does not take issue with the sufficiency of the evidence of

her involvement in the conspiracy; rather, she contends that she


                                       - 2 -
was not a willing and voluntary participant in the conspiracy. She

contends that her illegal actions “may not have been [undertaken]

freely” because one of the co-defendants, Douglas Nelson, regularly

carried a firearm and on one occasion when Layel owed him money,

forced her to sign over to him money from her husband’s disability

check.       However, there is no evidence on this record that Nelson

ever threatened Layel with a firearm or in any other way coerced

her into selling crack cocaine on a daily basis for months, as she

admitted doing.          Moreover, Layel admitted to facilitating the

trading of crack cocaine for firearms on behalf of Nelson, again

with    no    evidence    that      he   was     threatening   her       to    gain   her

assistance.

              We find the evidence sufficient to establish Layel’s

guilt    of    conspiracy      on    the    record     presented,     and      thus   no

ineffective assistance of counsel appears on the face of the record

such    that    we   would     entertain         Layel’s   claim    of    ineffective

assistance on direct appeal.                   Accordingly, we affirm Layel’s

conviction and sentence.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court       and     argument   would      not    aid   the

decisional process.



                                                                               AFFIRMED




                                           - 3 -